200 F.2d 608
UNITED STATES,v.UNITED STATES LINES CO. et al.THE WILLIAM J. RIDDLE.THE AMERICAN FARMER.
No. 95, Docket 22482.
United States Court of Appeals Second Circuit.
Argued Dec. 2, 1952.Decided Dec. 19, 1952.

Myles J. Lane, U.S. Atty., New York City, Edward L. Smith and Ruth Kearney, Attorneys, Department of Justice, New York City, of counsel, for appellant.
Kirlin Campbell & Keating, New York City, Robert S. Erskine and John F. Gerity, New York City of counsel, for United States Lines Co., appellee.
Bigham, Englar, Jones & Houston, New York City, Charles A. Van Hagen, Jr., New York City, of counsel, for Federal Ins. Co., appellee.
Dow & Symmers, New York City, William G. Symmers and William Warner, New York City, of counsel, for Royal Ins. Co., Ltd., et al., appellees.
Before SWAN, Chief Judge, and CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
This appeal raises solely questions of fact.  The appellant contends that when the vessels sighted each other their headings were such as to call for a starboard to starboard passing.  The court discredited the witnesses of the appellant and believed those of the appellee who said the lights were red to red.  We cannot say the trial court's findings of fact on this issue are clearly erroneous.  His opinion is reported in The William J. Riddle, 102 F.Supp. 884.  It discusses all of the contentions now renewed on the appeal.  Nothing is to be gained by a repetition of the discussion.  The only possible doubt is whether the American Farmer's statutory fault in failing to signal when she turned five degrees to her right is enough to fasten contributory fault upon her.  Judge Kaufman found that it could not have contributed to the collision.  We think he was right.  See National Bulk Carriers v. United States, 2 Cir., 183 F.2d 405, 409, certiorari denied Burns S.S. Co. v. National Bulk Carries, 340 U.S. 865, 71 S.Ct. 89, 95 L.Ed. 681.  The decree is affirmed on the opinion below.